Exhibit C
                                4TH DISTRICT COURT - PROVO
                                UTAH COUNTY, STATE OF UTAH

                  NATIONAL COLLEGIATE STUDENT vs. JAMES T SNARR et al.
CASE NUMBER 199402928 Debt Collection

CURRENT ASSIGNED JUDGE
         DEREK P PULLAN

PARTIES
          Plaintiff - NATIONAL COLLEGIATE STUDENT
          Represented by: SEAN MORRISSEY

          Defendant - JAMES T SNARR

          Defendant - JEAN FOLSOM - DISMISSED


ACCOUNT SUMMARY
                Total Revenue Amount Due:           360.00
                             Amount Paid:           360.00
                           Amount Credit:             0.00
                                 Balance:             0.00
          REVENUE DETAIL - TYPE: COMPLAINT 10K-MORE
                     Original Amount Due:           360.00
                      Amended Amount Due:           360.00
                             Amount Paid:           360.00
                           Amount Credit:             0.00
                                 Balance:             0.00


CASE NOTE


PROCEEDINGS
12-03-2019 Filed: Complaint
12-03-2019 Filed return: Summons on Return
                Party Served: JAMES T SNARR
                Service Type: Personal
                Service Date: November 25, 2019
                   Garnishee:
12-03-2019 Case filed by efiler
12-03-2019 Fee Account created Total Due: 360.00
12-03-2019 Fee Account created
12-03-2019 COMPLAINT 10K-MORE 360.00
12-03-2019 Judge DEREK P PULLAN assigned.
12-03-2019 Note: discovery tier set to 1
12-03-2019 Filed: Return of Electronic Notification
02-03-2020 Notice of Intent for Case 199402928
               Judge: DEREK P PULLAN




02-17-2021 12:51 PM                                                      Page 1 of 3
CASE NUMBER: 199402928 Debt Collection
                 Notice is hereby given that, due to inactivity, the above
                 entitled matter may be dismissed for lack of prosecution
                 pursuant to Rule 4-103, Code of Judicial Administration.
                 Unless a written statement is received by the court within
                 20 days of this notice showing good cause why this should
                 not be dismissed, the court will dismiss without further
                 notice.
02-14-2020   Filed: Response to Notice of intent to dismissal
02-14-2020   Filed: Return of Electronic Notification
03-12-2020   Filed: Notice of Dismissal as to Jean Folsom only
03-12-2020   Filed: Return of Electronic Notification
03-13-2020   Dismissed party - FOLSOM, JEAN
04-14-2020   Filed: Affidavit of Attorney Fees and Costs
04-14-2020   Filed: Affidavit/Declaration Support of default judgment
04-14-2020   Filed: Declaration of collection fees
04-14-2020   Filed: Default Certificate (Proposed)
04-14-2020   Filed: Default Judgment (Proposed)
04-14-2020   Filed: Military Service Aff/Declaration
04-14-2020   Filed: Military status
04-14-2020   Filed: Order (Proposed) Military service order
04-14-2020   Filed: Terms and Conditions
04-14-2020   Filed: Return of Electronic Notification
04-15-2020   Filed: Default Certificate
04-15-2020   Filed order: Order Military service order
                  Judge DEREK P PULLAN
                  Signed April 15, 2020
04-15-2020   Filed: Return of Electronic Notification
04-15-2020   Filed: Return of Electronic Notification
04-17-2020   Filed judgment: Order Denying Motion for Default Judgment
                  Judge DEREK P PULLAN
                  Signed April 17, 2020
04-17-2020   Filed: Return of Electronic Notification
04-17-2020   Case Disposition is Judgment
             Disposition Judge is DEREK P PULLAN
04-17-2020   Case Disposition is Denied
             Disposition Judge is DEREK P PULLAN
09-04-2020   Filed: Affidavit of Attorney Fees and Costs
09-04-2020   Filed: Affidavit/Declaration Support Of Default Judgment
09-04-2020   Filed: Declaration of Collection fees
09-04-2020   Filed: Default Certificate (Proposed)
09-04-2020   Filed: Default Judgment (Proposed)
09-04-2020   Filed: Military Service Aff/Declaration
09-04-2020   Filed: Military Status
09-04-2020   Filed: Order (Proposed) Military Service Order
09-04-2020   Filed: Terms And Conditions
09-04-2020   Filed: Return of Electronic Notification
09-04-2020   Filed order: Order Military Service Order
                  Judge DEREK P PULLAN
                  Signed September 04, 2020
09-04-2020   Filed: Return of Electronic Notification
09-10-2020   Filed: Default Certificate
09-10-2020   Filed: Return of Electronic Notification
09-10-2020   Filed judgment: Default Judgment
                  Judge DEREK P PULLAN

02-17-2021 12:51 PM                                                           Page 2 of 3
CASE NUMBER: 199402928 Debt Collection
                  Signed September 10, 2020
09-10-2020   Judgment # 1 Entered 20,291.30                 mindyi

             Creditor : NATIONAL COLLEGIATE STUDENT
             Debtor    : JAMES T SNARR
             425.00 Costs
             2,297.18 PreJdmtInt
             17,569.12 Principal
             20,291.30 Judgment Grand Total

09-10-2020   Filed: Return of Electronic Notification
09-17-2020   Filed: Notice of Judgment
09-17-2020   Filed: Return of Electronic Notification




02-17-2021 12:51 PM                                     Page 3 of 3
Sean Morrissey (13083)
Sean Umipig (15934)
Johnson Mark LLC
Attorneys for Plaintiff
P.O. Box 7811
Sandy, UT 84091
Tel 801-285-5700
Fax 801-285-5701
utahattomeys@jmlaw.com

                  FOURTH JUDICIAL DISTRICT COURT, STATE OF UTAH
                       UTAH COUNTY,2 AMERICAN FORK DEPARTMENT
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-3,                                                    COMPLAINT
          Plaintiff,
vs.

JAMES T SNARR, and JEAN FOLSOM
          Defendant


CLAIMS:


1.    Defendants reside in this county giving rise to this action in this county. Jurisdiction and


      venue are proper in this court.


2.    On or about , Defendants entered into a contract whereby a student loan was obtained. As


      contemplated at the time of loan origination, Defendants contract was sold by the program


      lender to Plaintiff for valuable consideration in the course of the securitization process.


      Plaintiff is a Delaware statutory trust.


3.    Pursuant to the contract, the program lender extended credit to Defendants, who agreed to


      make payments on the credit extended.


4.    Defendants have defaulted on the obligation by failing to make payments due under the


      contract.




19-34600 Complaint
5.   The amount due and owing to the Plaintiff is $1 7,569.12 plus set interest that was adjusted


     periodically according to the LIBOR index rate in the amount of $2,297.18, less any


     payments made. In addition, Plaintiff is entitled to recover interest from the date ofjudgment


     at the legal rate.


6.   Further, equity requires Defendants to pay the value of the benefits received.


DEMAND: Plaintiff requests judgment as follows:


A.       For damages in the amount of $17,569.12 plus interest in the amount of $2,297.18 less


         any payments made;


B.       For interest from the date of judgment at the legal rate;


C.       For costs of court both prejudgment and post-judgment; and


D.       Any other relief as the court deems just and equitable.




DATED: November 2 1 , 20 1 9
                                        /s/Sean Umipig
                                         Sean Umipig




19-34600 Complaint
